Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
The Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Furthermore, examiner makes note of remarks in re page 7-8 regarding non amended limitation of “a work area in which presented information to be input is input to an input terminal”. It is the position of the examiner that Figs. 1-2, 4 and 6 teaches wherein monitoring cameras captures an intersection (“work”) in which people, cars and signs are captured via cameras 106s. The terms “information to be input is input to an input terminal” is given the broadest reasonable interpretation and is met by the person/place or business identified in step 406, which initially enters the field of view of the image taken by the camera at a specific point in time. The person/place or business identified is not always present and therefore is information that is “to be input to an input terminal”. Further clarification with regards to the i) work area, or ii) who or what is going to be inputting the presented information and/or iii) what the presented information is referring to, would help move prosecution forward.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bernal et al. (US 2013/0162817) in view of Manoharan et al. (US 2018/0046814).
Regarding claim 1, Bernal teaches a monitoring system (Figs. 1 and 5-8) comprising:
a central processing unit (CPU) configured to execute processes to (paragraph 49 teaches CPU):
acquire, from one or more monitoring cameras that capture an image of a work area in which presented information to be input is input to an input terminal, a captured image captured by the one or more monitoring cameras (Figs. 1-2, 4 and 6 teaches wherein monitoring cameras captures an intersection (“work”) in which people, cars and signs are captured via cameras 106s. The terms “information to be input is input to an input terminal” is given the broadest reasonable interpretation and is met by the person/place or business identified in step 406, which initially enters the field of view of the image taken by the camera at a specific point in time. The person/place or business identified is not always present and therefore is information that is “to be input to an input terminal”. The input terminal being the system image processing system 604 in Fig. 6. The images are acquired by the image processing system 604 (“acquirer”) such th paragraph interpretation given);
extract the information to be input from the acquired captured image (Fig. 3 and paragraphs 25 and 35 teaches wherein the system’s processor, meeting the corresponding structure invoked via 35 USC 112, 6th paragraph above, which extracts information of the input area in the image taken. Fig. 6 specifically gives these modules names, such as the facial feature extraction processor or the image content processor);
encrypt the extracted information to be input extracted (Fig. 6, blurring function 616); and
replace the information to be input in the acquired captured image with the generated partial images to generate a replaced image in which the information to be input is made invisible (Fig. 6’s image reconstruction module 618 generates a replaced image in place of the original portion of the image which is made invisible by way of it being replaced).
Although Bernal teaches encrypted parts of an image by replacing the original image with a newly generated image portion as discussed above, fails to teach the step of “embed, in the encrypted information to be input, key information for decrypting the encrypted information to be input to generate a partial image”.
In an analogous art, Manoharan et al. also teaches the claimed encrypt the extracted information to be input extracted (At least Figs. 3 and 5, steps 310, and 309, steps 505 and 511 teaches steps to encrypt original image using an encryption key/KEK); and
embed, in the encrypted information to be input, key information for decrypting the encrypted information to be input to generate a partial image (Figs. 3 and 5, steps 310, and 309, steps 505 and 511, etc. teaches embedding the encryption key within the preview image. Fig. 8 teaches wherein the same are used in decrypting the key during reproduction/playback).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Manoharan into the system of Bernal such that the encrypted portions of image in Bernal (“the information to be input”) may be modified to be embedded with the encryption key because such an incorporation allows for the benefit of improving security of images (paragraphs 5 and 12 of Manoharan).
Regarding claim 2, Bernal teaches the claimed wherein the CPU is further configured to cause a storage to store the captured image captured by the one or more monitoring cameras, and, in a case where the replaced image is generated, to cause the storage to store the replaced image instead of the captured image (Fig. 5-6, steps 412 and 606 storing of modified image).
Regarding claim 3, Bernal teaches the claimed wherein the CPU is configured to cause a display device to display the captured image captured by the one or more monitoring cameras, and, in a case where the replaced image is generated, to cause the display device to display the replaced image instead of the captured image (Fig. 5-6, steps 420 and display 622, digital image rendered on image output device). 
Regarding claim 4, Bernal teaches the claimed wherein the CPU is further configured to determine whether the extracted information to be input matches the information to be input that has been encrypted (Paragraph 44 teaches that facial features are detected in the captured image (i.e. “to be input extracted by the extractor”). Further, in the process of determining the facial features, the system utilizes known databases for comparing the potential facial features, by way of isolating regions, to check whether indeed facial features are present. Therefore, the comparison is done between the identified regions and making the decision on whether a face is actually present or not. Furthermore, the same process is completed for other “Image content” items, e.g. names, addresses, etc.),
wherein, in a case where the CPU determines that the extracted information to be input extracted matches the information to be input that has been encrypted by the encryption processor, the CPU generates the replaced image on the basis of the invisible image already converted (Paragraph 44 teaches that facial features are detected in the captured image (i.e. “to be input extracted by the extractor”). Further, in the process of determining the facial features, the system utilizes known databases for comparing the potential facial features, by way of isolating regions, to check whether indeed facial features are present. Therefore, the comparison is done between the identified regions and making the decision on whether a face is actually present or not. Furthermore, the same process is completed for other “Image content” items, e.g. names, addresses, etc.). Thereafter, the identified face/image content/etc. are replaced based on final decision 
	Method claim 7 and Non-transitory medium claim 8 are rejected for the same reasons as discussed in claim 1 above, because the system performs the method as claimed and paragraphs 50-52 of Bernal teaches the program stored that causes the computer to perform the method.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bernal et al. (US 2013/0162817) in view of Manoharan et al. (US 2018/0046814) and further in view of Fujita et al. (US 7,343,559).
Regarding claim 5, Bernal, in the proposed combination with Manoharan teaches the claimed as discussed in claim 1 above, however, fails to teach that “in a case where a predetermined switching timing is reached, the encryption processor changes an algorithm for encrypting the captured image”.
It is well known and old in the art to be able to update/change an algorithm for encryption process given a specific amount of time triggers the change as evidenced by col. 17, lines 45-51 of Fujita. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the ability to change the encryption algorithm when a predetermined switching timing is reached into the system of Bernal and Manoharan because it would have the benefit of making the encryption more robust and less susceptible to illegal/unintended access.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481